People v Robinson (2016 NY Slip Op 02032)





People v Robinson


2016 NY Slip Op 02032


Decided on March 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2016

Sweeny, J.P., Renwick, Moskowitz, Gische, JJ.


566 14646/89 8889/90 4403/92

[*1]The People of the State of New York, Respondent,
vCordell Robinson, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Ben A. Schatz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Julia Cohen of counsel), for respondent.

Order, Supreme Court, New York County (Eduardo Padro, J.), entered on or about April 30, 2015, which denied defendant's CPL 440.46 motion for resentencing, unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated the denial of defendant's motion, since his escalating criminal behavior, including a relatively recent felony drug conviction, demonstrated a "chronic inability to control his behavior while at liberty" (People v Correa, 83 AD3d 555, 556 [1st Dept 2011], lv denied 17 NY3d 805 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 22, 2016
CLERK